No. 99-21085
                                 -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-21085
                         Conference Calendar



FRED FRANKLIN ALEXANDER,

                                           Plaintiff-Appellant,

versus

L. A. MASTERS; K. MAXEY;
L. ASCHBERGER; V. ZIMA; D. KIMBROUGH,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-99-CV-2243
                       --------------------
                          April 14, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Fred Franklin Alexander, Texas prisoner No. 632876, appeals

the district court’s determination that his civil rights

complaint was frivolous because it was time-barred.     The district

court record establishes that the complaint was not timely filed.

Thus, we find that Alexander’s appeal is legally frivolous and it

IS DISMISSED.   5TH CIR. R. 42.2.

     The district court’s dismissal of Alexander’s complaint and

this court’s dismissal of the appeal as frivolous count as two


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-21085
                               -2-

“strikes” for purposes of 28 U.S.C. § 1915(g).     See Adepegba v.

Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).   Alexander is

CAUTIONED that if he accumulates three “strikes” under § 1915(g),

he will not be able to proceed IFP in any civil action or appeal

filed while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.     See

§ 1915(g).

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.